Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the court erred in denying his motion for a suppression hearing. The record establishes that defendant withdrew that motion and thus there is no ruling to review.
The court properly received testimony by a witness concerning an incident that occurred when the witness, defendant and codefendant Henry were all present in a room at the Monroe County Jail. The witness testified that, when a man walked by, the codefendant said that that was the person they had shot, and that both defendant and the codefendant thereupon "ducked down.” The testimony concerning the words of the codefendant was not offered for the truth of its content but, rather, to explain the subsequent action of defendant (see, People v Salko, 47 NY2d 230, 239-240, mot to amend remittitur granted 47 NY2d 1010).
Defendant’s remaining argument is unpreserved and we decline to reach it in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Manslaughter, 1st Degree.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.